Order entered July 11, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-22-00113-CR

                   DAVION VAN QUINN SCOTT, Appellant

                                      V.

                     THE STATE OF TEXAS, Appellee

              On Appeal from the 265th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F20-75064-R

                                   ORDER

     Before the Court is appellant’s July 8, 2022 motion for an extension of time

to file his brief. We GRANT the motion and ORDER appellant’s brief due by

August 10, 2022.



                                           /s/   LANA MYERS
                                                 JUSTICE